—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 11, 1997, convicting defendant, after a jury trial, of one count of criminal sale of a controlled substance in or near school grounds and one count of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4x/2 to 9 years, unanimously affirmed.
Limited expert testimony, by an officer who was also a fact *173witness, concerning methods used by drug dealers to avoid being found in possession of drugs and buy money was properly admitted to explain the non-recovery of the buy money (see, People v Hunt, 249 AD2d 246, lv denied 92 NY2d 899). Such testimony did not suggest a large-scale drug conspiracy (see, People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.